Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 1 of 39 PageID: 20




             Exhibit A
    Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 2 of 39 PageID: 21


                                                                  O.Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Wed,Jun 9, 2021

Server Name:              Drop Service




Entity Served             DR. PEPPER/SEVEN UP INC FOR MOTTS LLC

Case Number               UNNL18021

J urisdiction             NJ




                                                                    I
       Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 3 of 39 PageID: 22

  I.


SAMUEL TSINMAN, ESQ.(00829-2011)
 FORMAN, CARDONSKY & TSINMAN, LLC
 2353 St. Georges Avenue
Rahway, New Jersey 07065
(908) 353-6500
 Attorney for Plaintiff;

 JOSE ERAZO                                                        SUPERIOR COURT OF NEW JERSEY LAW
                                                                        DIVISION: UNION COUNTY
                                  Plaintiff
        VS.                                                    Docket No.: UNN-L-180-21

 DR PEPPER SNAPPLE GROUP - AVENEL                                                    Civil Action
 RDC;DR PEPPER/SEVEN-UP,INC.; DR
                                                                                     SUMMONS
 PEPPER/SEVEN-UP,INC.FOR MOTTS LLP;
 AMAN SUKHRAM; CORPORATIONS 1-5; JOHN
 DOES 6-10; and MANAGERS 11-15

                                  Defendants

From The State of New Jersey To The Defendant(s) Named Above: Dr. Pepper/Seven-Up, Inc. for Motts LLC

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
Complaint attached to this summons states the basis for this lawsuit. If you dispute this Complaint, you or your
attorney must file a written answer or motion and proof of service with the deputy clerk of the Superior Court in
the county listed above within 35 days from the date you received this summons, not counting the date you received
it. (A directory of the addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
se/10153_deptyclerklawrelpdf.) A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or
motion when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and
address appear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
you must file and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense.
        If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment
against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the
Sheriff may seize your money, wages or property to pay all or part of the judgment.
        If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the
Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an
attorney and are not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the
Lawyer Referral Services. A directory with contact information for local Legal Services Offices and Lawyer Referral
Services is available in the Civil Division Management Office in the county listed above and online at
h ttp://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf.

                                                                /s/Michelle Smith
                                                                Michelle Smith, Clerk of the Superior Court

Dated: June 9, 2021

Name of Defendants to be Served:        Dr. Pepper/Seven-Up, Inc. for Motts LLC
Address of Defendants to be Served:     820 Bear Tavern Road, West Trenton NJ 08628
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 4 of 39 PageID: 23




SAMUEL TSINMAN, ESQ. (00829-2011)
FORMAN, CARDONSKY & TSINMAN, LLC
2353 St. Georges Avenue
Rahway, New Jersey 07065
Telephone: (908) 353-6500
Fax: (908)353-5328
Attorney(s) for the Plaintiff(s)
 JOSE ERAZO                   SUPERIOR COURT OF NEW JERSEY: LAW
                                     DIVISION: UNION COUNTY
                Plaintiff,
                               Docket No.: UNN-L-
      v.
                                          Civil Action
 DR PEPPER SNAPPLE GROUP -
 AVENEL RDC; DR                      COMPLAINT; JURY DEMAND;
 PEPPER/SEVEN-UP, INC.; DR       DESIGNATION OF TRIAL ATTORNEY;
 PEPPER/SEVEN-UP, INC.FOR             DEMAND FOR INSURANCE;
 MOTTS LLP; AMAN SUKHRAM;          INTERROGATORIES; NOTICE TO
 CORPORATIONS 1-5; JOHN                      PRODUCE
 DOES 6-10; and MANAGERS
 11-15

                     Defendants.



        Plaintiff, Jose Erazo, (hereinafter "Erazo"), residing at

       th
48 6        Street, Apt. 2, City of Elizabeth (07203), County of

Union, State of New Jersey, by way of Complaint against the

Defendants, DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR

PEPPER/SEVEN-UP, INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC.;

AMAN SUKHRAM; CORPORATIONS 1-5; JOHN DOES 6-10; and MANAGERS 11-

15 says,



                               FACTUAL ALLEGATIONS

1.      DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-

        UP, INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC.            is   a

        beverage    manufacturer   and   /   or   distributor,   with   a
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 5 of 39 PageID: 24




     facility located at 433 Blair Road in Avenel (07001),

     New Jersey.

2.   DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-

     UP, INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC. is a

     beverage        manufacturer          and        /    or   distributor,         with    a

     main      business    address          of     5301         Legacy     Drive,    Plano,

     Texas 75024.

3.   DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-

     UP, INC.FOR MOTTS LLP is a beverage manufacturer and /

     or distributor, accepts service of process at 820 Bear

     Tavern Road, West Trenton, New Jersey 08628.

4.   At all      relevant       times,          Defendant AMAN           SUKHRAM     worked

     as    a   manager     and       /    or     supervisor          for    Defendant       DR

     PEPPER SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP,

     INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC.s facility

     located      at    433     Blair          Road       in    Avenel      (07001),       New

     Jersey.

5.   Erazo's      employment             with    DR       PEPPER     SNAPPLE    GROUP       -

     AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR MOTTS LLP; DR

     PEPPER/SEVEN-UP, INC. began in or around September of

     2011.

6.   Erazo     was   hired      as   a fork lift operator,                    paid    on    an

     hourly     basis     and    thus,          his       employer    was    required       to

     pay    overtime      compensation            for       hours    worked    in    excess
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 6 of 39 PageID: 25




      of 40 in a workweek.

7.    Plaintiff's         paychecks          identify        him     as     an     hourly

      employee.

8.    Defendants         refused        to       pay     Erazo     for      the      above

      referenced overtime hours worked.

9.    On   or    about    January       23,      2018,     Erazo   was     not    feeling

      well      and    asked    to    go    to     the   hospital;        however,     his

      supervisor told him no.

10.   Erazo's co-worker told                 the    supervisor that he            had to

      let Erazo go to the hospital; however, that supervisor

      refused to call an ambulance.

11.   Ultimately,        Erazo       went    to    the    hospital    and      had   open

      heart surgery on or about January 30, 2018.

12.   Following his surgery, Erazo used family leave and was

      out of work for a period of time.

13.   Based on the foregoing, Erazo's employer knew that he

      had a heart condition.

14.   Notwithstanding same, Defendant manager required Erazo

      to     perform       duties          not      in     line     with       his    job

      description.

15.   On   or    about     December         30,    2019,     Erazo    was      the   most

      senior          forklift       operator;           however,        his      manager

      demanded         that     Erazo        use    a      red-colored         degreaser

      despite         Erazo's    lack      of     proper    knowledge,         training,
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 7 of 39 PageID: 26




      ventilation and apparatus for the safe use of same.

16.   After       approximately         fifteen         minutes        of   using           the

      degreaser, Erazo became dizzy and disoriented.

17.   At    that     time,    a     co-worker      called       the    supervisor           and

      said supervisor opened a door.

18.   Erazo walked outside to take a breath, walked back in,

      fainted, and fell down to the ground.

19.   Prior to his fall, Erazo had no prior neck injuries.

20.   Erazo has continued to suffer from neck pain following

      his work related fall.

21.   Erazo       had     consistently           been     scheduled         and        /     or

      required       to    work over        40   hours     per    week and        was       not

      paid overtime compensation.

22.   Manager,          Defendant,     Aman      Sukhram,        routinely     harassed

      Erazo including             but not limited          to    refusing to           shake

      his     hand       as   was    customary          among     other     employees,

      illegitimate and unsubstantiated write-ups, yelling at

      him    to    "shut      up"    when     he    questioned         write-ups,           and

      directing         derogatory      statements         at    his    such      as       "Hey

      asshole, you don't speak English."

23.   Additionally,           Aman    Sukhram       would       routinely      yell          at

      Erazo       and    threaten     to     fire    him    by     stating     "one          of

      these days I'm going to fire you."

24.   On or about October 17, 2019, Erazo while utilizing his
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 8 of 39 PageID: 27




      forklift,       hit    a    bin,       reported       it   and       cleaned     up    the

      mess.

25.   His     supervisor          required          Erazo    to     undergo        a     blood

      alcohol    test,       which       came       back    with    negative           results

      for alcohol consumption.

26.   Notwithstanding             same,       Defendant          drafted        termination

      paperwork, which Erazo refused to sign.

27.   Erazo    was     terminated             and    his     health        insurance         was

      cancelled immediately.

28.   Other    similarly         situated        employees         broke        pallets     but

      did not get written up.

29.   Indeed    some    of       those       employees       failed        to    report     the

      broken pallets and even hide them without consequence.

30.   On or about October 30, 2019, Erazo was reinstated.

31.   Erazo      routinely             complained            about          unsafe          work

      conditions,      illegal           work    practices         including         but     not

      limited to failure to pay overtime, and harassment to

      Defendants       and        /     or     managers,         supervisors,            human

      resources,       and       union       representatives           /    shop   stewards

      to no avail.

32.   On    January    11,       2020,       Erazo    called      out      sick    for      neck

      pain related to a prior work injury, at which time his

      supervisor,       Aman          Sukhram,       granted       his      sick     day    and

      told Erazo "not to worry."
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 9 of 39 PageID: 28




33.   Erazo was terminated for a second time on January 16,

      2020 for calling out sick the prior Saturday.

34.   Upon information and belief, Erazo's co-worker, Hector

      Urdiales,      also       called         out   of   work       sick;    however,      he

      was not fired.

35.   Upon      information       and         belief,     co-worker      Andres         Steer,

      who       tested    positive        for     drug     use       after   an    incident

      involving a damage bay door,                        was not terminated as a

      result.

36.   Upon       information        and          belief,        Defendant         routinely

      harasses           Hispanic         workers         and        terminates         their

      employment at a rate disproportionate to other races.

37.   To date, Defendants have refused to pay Erazo the full

      amount of pay owed to him,                       which includes but is not

      necessarily limited               "CO   forty hours of overtime pay.

38.   As    a    direct     result        of     the    foregoing       harassment        and

      retaliation, Erazo suffers from, among other ailments,

      anxiety and difficulty sleeping.

                             COUNT ONE
      (New Jersey Wage and Hour Law- Failure to Pay Overtime)

1.    Plaintiff           repeats         and        re-alleges         each       of     the

      allegations         set     forth         above     as    if    fully       set   forth

      herein.

2.    Plaintiff          worked     a         significant       amount       of    overtime
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 10 of 39 PageID: 29




     while employed with Defendants.

3.   At all relevant times, Defendants knew that they were

     required to pay overtime compensation to Plaintiff.

4.   Defendants      failed      to   pay    overtime    to     Plaintiff    in

     violation of N.J.S.A. 34:11-56 et seq.

5.   Plaintiff    was   not employed in           a   bona fide executive,

     administrative,        or   professional         capacity    within    the

     meaning of the New Jersey Wage and Hour Law.

6.   Defendants' actions constitute a violation of the New

     Jersey   Wage    and   Hour      Law,   as   set   forth    in   N.J.S.A.

     34:11-56a et seq.

WHEREFORE, the Plaintiff, demands judgment against Defendants
for:

     1. Treble damages -compensatory, consequential, incidental;

     2. punitive damages;

     3. interest - prejudgment and post-judgment;

     4 . costs of suit;

     5. attorneys fees;

     6. equitable relief;

     7. back pay;

     8. front Pay;

     9. loss of benefits;

     10.   civil penalties as prescribed by law;

     11.   such other relief as the Court may deem proper.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 11 of 39 PageID: 30




                                             COUNT TWO
                                              (CEPA)

1.   Plaintiff repeats and realleges each of the allegations

     set forth above as if fully set forth herein.

2.   At all times mentioned Defendants were employers within

     the   meaning       of    the    Conscientious         Employee           Protection

     Act set forth in N.J.S.A. 34:19-1 et seq.

3.   Plaintiff engaged in protected activity by complaining

     about     Defendants'          unlawful actions,           wrongful actions,

     and illegal activity.

4.   Defendants        unlawful       include       but    are       not       limited   to

     failure      to     pay    overtime,          unsafe       work       environment,

     discrimination             on         the     basis            of     race,         and

     discrimination on the basis of disability.

5.   Defendants retaliated against Plaintiff for engaging in

     protected activity by terminating his employment.

6.   The       adverse        employment          actions        were          caused    by

     Plaintiff's engagement in protected activity.

7.   Defendants'         actions           constitute           a        violation       of

     Conscientious          Employee        Protection       Act         set    forth    in

     N.J.S.A. 34:19-let seq.

8.   As    a    direct        and    proximate          result       of     Defendants'

     conduct,     Plaintiff          has    suffered      and       will   continue      in

     the   future      to      suffer      loss    of     income         and    benefits,
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 12 of 39 PageID: 31




     consequential and incidental damages and severe mental

     and emotional distress.

WHEREFORE, the Plaintiff, demands judgment against Defendants
for:

     1. damages -compensatory, consequential, incidental;

     2. punitive damages;

     3. interest - prejudgment and post-judgment;

     4. costs of suit;

     5. attorney's fees;

     6. equitable relief;

     7. back pay;

     8. front Pay;

     9. loss of benefits;

     10.   civil penalties as prescribed by law;

     11.   such other relief as the Court may deem proper.

                              COUNT THREE
      (New Jersey Wage and Hour Law- Unlawful Adverse Employment
                                Action)


1.   Plaintiff      repeats        and   re-alleges      each      of     the

     allegations     set    forth    above   as    if   fully     set   forth

     herein.

2.   Plaintiff    engaged     in    protected     activity   by   asserting

     his right to be paid overtime compensation.

3.   Defendants     took    adverse      employment     actions     against

     Plaintiff by continuing to refuse to pay Plaintiff for
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 13 of 39 PageID: 32




     overtime     hours     worked    and       by    making        the   work

     environment so intolerable           and   ultimately terminating

     Plaintiff's employment.

4.   The    adverse     employment        actions     were     caused      by

     Plaintiff's engagement in protected activity.

5.   Defendants' actions constitute a violation of the New

     Jersey   Wage    and   Hour   Law,   as    set   forth    in    N.J.S.A.

     34:11-56a et seq.

WHEREFORE, the Plaintiff, demands judgment against Defendants
for:

     1. Treble damages -compensatory, consequential, incidental;

     2. punitive damages;

     3. interest - prejudgment and post-judgment;

     4. costs of suit;

     5. attorney's fees;

     6. equitable relief;

     7. back pay;

     8. front Pay;

     9. loss of benefits;

     10.   civil penalties as prescribed by law;

     6. such other relief as the Court may deem proper.

                               COUNT FOUR
                      (VIOLATION OF PUBLIC POLICY)

1.   Plaintiff repeats and re-alleges each of the allegations

     set forth above as if fully set forth herein.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 14 of 39 PageID: 33




2.   The actions of Defendants are in direct violation of the

     public policy of the State of New Jersey, consistent with

     Pierce v. Orthos Pharmaceutical Corp., 84 N.J. 58 (1980).

3.   The defendants engaged in direct and indirect adverse

     employment actions against the Plaintiff, in an effort to

     interfere with his job functions and responsibilities.

4.   Defendants     took    adverse   employment       actions    against

     Plaintiff by continuing to refuse to pay Plaintiff for

     overtime     hours     worked    and   by       making   the     work

     environment    so     intolerable   that    a   reasonable     person

     could not continue to endure it.

5.   As a direct and proximate result of Plaintiff's attempts to

     assert his rights to be paid overtime compensation pursuant

     to the law, Defendants undertook retaliatory and adverse

     employment actions against Plaintiff, resulting in

     unjustified disciplinary action, loss of pay, and

     termination.

WHEREFORE, the Plaintiff, demands judgment against Defendants
for:

     1. damages -compensatory, consequential, incidental;

     2. punitive damages;

     3. interest - prejudgment and post-judgment;

     4 . costs of suit; and

     5. equitable relief;
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 15 of 39 PageID: 34




       6. back pay;

       7. front Pay;

       8. loss of benefits;

       9. civil penalties as prescribed by law;

       10.     and such other relief as the Court deems just and

            equitable.

                                   COUNT FIVE
                (Wage Theft Act, 2019 N.J. Laws, ch. 212 §§2, 4.
            Retaliation and / or Unlawful Adverse Employment Action)


1. Plaintiff repeats and re-alleges each of the allegations

     set forth above as if fully set forth herein.

2.     Plaintiff engaged in protected activity by complaining

       to    his    employer       on   numerous   occasions          about    their

       failure to pay his overtime compensation, in violation

       of the law.

3.     Defendants         took    adverse    employment        actions    against

       Plaintiff by continuing to refuse to pay Plaintiff for

       overtime          hours    worked     and   by       making      the     work

       environment         so    intolerable    that    a   reasonable        person

       could       not    continue      to   endure     it,     and    ultimately

       terminating Plaintiff.

4.     The     adverse          employment     actions        were     caused     by

       Plaintiff's engagement in protected activity.

5.     Defendants' actions constitute a violation of the New
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 16 of 39 PageID: 35




     Jersey      Wage   and   Hour     Law,   as     set   forth   in    N.J.S.A.

     34:11-56a     et     seq.   and   the    Wage    Theft   Act,      2019 N.J.

     Laws, ch. 212 §§ 2, 4.

WHEREFORE, the Plaintiff, demands judgment against Defendants
for:

     1. Treble damages -compensatory, consequential, incidental;

     2. punitive damages;

     3. interest - prejudgment and post-judgment;

     4. costs of suit;

     5. attorney's fees;

     6. equitable relief;

     7. back pay;

     8. front Pay;

     9. loss of benefits;

     10.    civil penalties as prescribed by law;

     11.    such other relief as the Court may deem proper.

                              COUNT SIX
           (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

1.   Plaintiff repeats and re-alleges each and every allegation

     set forth in all prior paragraphs as if set forth at length

     herein.

2.   At    all    times    pertinent      hereto,      defendants'        conduct   was

     willful and wanton, and done with malice, and were designed

     to    and    did     intentionally       or     recklessly      inflict   severe

     emotional distress upon Plaintiff.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 17 of 39 PageID: 36




3.     As   a       direct      and    proximate       cause   of    defendants'             negligent

       actions, Plaintiff has suffered severe emotional distress,

       humiliation,              embarrassment,             physical        manifestation            of

       emotional           distress,          loss     of    income        and       other     severe

       emotional losses.

     WHEREFORE,           Plaintiff          demands     judgment      against             Defendants

     jointly        and    severally,          for     compensatory         damages,         punitive

     damages, attorney fees, interest, costs and such other relief

     as the Court deems just and equitable.

                                 COUNT SEVEN
                (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

1.     Plaintiff repeats and re-alleges each and every allegations

       set forth           in    all    previous       paragraphs      as    if set forth            at

       length herein.

2.     At all times pertinent hereto, defendants and their agents,

       servants,          employees,          and/or    owners      owed    a    legal        duty   of

       care to Plaintiff.

3.     At all relevant times herein, Defendants and their agents,

       servants, employees,                  and/or     owners    breached           their    duty of

       care to Plaintiff.

4.     As       a     direct           and     proximate         result         of        defendants'

       carelessness and negligence, Plaintiff was caused to suffer

       severe        and        substantial      emotional        distress,           humiliation,

       embarrassment,              and       physical       manifestation            of    emotional
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 18 of 39 PageID: 37




       distress.

     WHEREFORE,        Plaintiff      demands      judgment     against         Defendants

     jointly    and     severally,         for   compensatory        damages,    punitive

     damages,    attorney       fees,      interest,   costs,    injunctive       relief,

     and such other relief as the Court deems just and equitable.

                                     COUNT EIGHT
                                (RESPONDEAT SUPERIOR)

1.     Plaintiff repeats and re-alleges each and every allegations

       set    forth     in   all    previous     paragraphs     as    if    set forth        at

       length herein.

2.     At all relevant times, AMAN SUKHRAM; CORPORATIONS 1-5; JOHN

       DOES     6-10;        and     MANAGERS     11-15,      were     acting         as     an

       agent/servant/employee of DR PEPPER SNAPPLE GROUP — AVENEL

       RDC;      DR      PEPPER/SEVEN-UP,           INC.FOR          MOTTS      LLP;         DR

       PEPPER/SEVEN-UP,            INC.;   CORPORATIONS    1-5;       JOHN     DOES    6-10;

       and     MANAGERS        11-15,      and   therefore      all        negligent        and

       intentional acts are imputed to them.

WHEREFORE, Plaintiff demands judgment against Defendants jointly                                  _

and    severally,        for       compensatory     damages,     punitive        damages,

attorney       fees,    interest,       costs,     injunctive        relief,    and        such

other relief as the Court deems just and equitable.

                                   COUNT NINE
                       (WORKERS COMPENSATION RETALIATION)

6.     Plaintiff suffered a workplace injury and reported it to

       his employer.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 19 of 39 PageID: 38




 7.   Plaintiff          had   returned       to       work;     however,        continued      to

      suffer from neck pain due to the fall down.

 8.   Plainitff called out sick for neck pain caused by his work

      related       injury       and    he    was       subsequently          terminated        by

      Defendant for same.

 9.   Defendants retaliated against Plaintiff for filing Workers'

      Compensation         claims      related         to      workplace      injuries        that

      occurred, by taking adverse employment action including but

      not limited to termination, in violation of N.J.S.A. 34:15-

      39.1.

10.   By     the    foregoing          actions,         Defendants         wrongfully          and

      unlawfully         retaliated         against      Plaintiff         for    seeking       to

      assert       his     rights      as    to    disability           and    benefits        and

      Workers'      Compensation benefits,                  thereby     violating       a    clear

      mandate      of     public    policy        as    set     forth    in      the    Workers'

      Compensation Act, N.J.S.A. 34:15-39.1.

11.   As a    proximate        result of the            Defendants'      unlawful actions

      the Plaintiff was caused to suffer damages including severe

      physical and emotional distress, economic damages including

      lost     wages       and    benefits,            evere     emotional        and       mental

      distress, humiliation and anxiety caused by the uncertainty

      of her employment situation, damage to her                              reputation      and

      family and social disruption, as well as other personal and

      economic injuries.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 20 of 39 PageID: 39




WHEREFORE, the Plaintiff, demands judgment against Defendants,

jointly and severally, for:


      A.   equitable relief;

      B.   back pay;

      C.   front Pay;

      D.   loss of benefits;

      E.   compensatory damages;

      F.   punitive damages;

      G.   enhanced attorneys' fees and costs as permitted by

           law;

      H.   civil penalties as prescribed by law;

      I.   interest; and,

      J.   such other relief as the Court may deem proper.

                           COUNT TEN
     (TERMINATION ON THE BASIS OF RACE AND / OR NATIONAL ORIGIN IN
                            VIOLATION OF NJLAD)

1.    The Plaintiff repeats and re-alleges each of the

      allegations set forth above as if fully set forth herein.

2.    At all times relevant to this Complaint, Defendants, DR

      PEPPER SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP,

      INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC.; AMAN SUKHRAM;

      CORPORATIONS 1-5; JOHN DOES 6-10; and MANAGERS 11-15, was

      operating in New Jersey and was Plaintiff's "employer"

      within the meaning of the New Jersey Law Against
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 21 of 39 PageID: 40




     Discrimination, N.J.S.A. 10:5-1, et seq. (hereinafter

     "NJLAD").

3.   Plaintiff, an Hispanic male, is a member of a protected

     class under NJLAD.

4.   Plaintiff's race and / or national origin as described

     above was a substantial motivating factor in Defendant's

     discriminatory termination of the Plaintiff's employment in

     violation of NJLAD.

5.   As a direct and proximate result of Defendants' aforesaid

     discrimination, Plaintiff has suffered and will continue in

     the future to suffer loss of income and benefits,

     consequential and incidental damages, and severe mental and

     emotional distress.

6.   Defendant's discriminatory actions were willful and

     malicious and/or in reckless disregard of Plaintiff's

     rights and involved the willful participation of upper

     management.

WHEREFORE, Plaintiff, demands judgment against the Defendants,

jointly and severally, for:


     A. Equitable relief

     B. Back pay;

     C. Front pay;

     D. Loss of benefits and wages;
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 22 of 39 PageID: 41




     E. Compensatory damages;

     F. Punitive damages;

     G. Enhanced attorney's fees and costs as permitted by law;

     H. Civil penalties as prescribed by law;

     I. Interest; and,

     J. Such other relief as the Court may deem proper.

                            COUNT TEN
      (TERMINATION DUE TO DISABILITY IN VIOLATION OF NJLAD)

1.   The Plaintiff repeats and re-alleges each of the

     allegations set forth above as if fully set forth herein.

2.   Defendants were aware of Plaintiff's work-related injury.

3.   Notwithstanding same, Defendants terminated Plaintiff's

     employment when he used a sick day when Plainitff was

     experiencing neck pain due to his work related injury.

4.   As a direct and proximate result of Defendants' aforesaid

     discrimination, Plaintiff has suffered and will continue in

     the future to suffer loss of income and benefits,

     consequential and incidental damages, and severe mental and

     emotional distress.

5.   Defendant's discriminatory actions were willful and

     malicious and/or in reckless disregard of Plaintiff's

     rights and involved the willful participation of upper

     management.

WHEREFORE, Plaintiff, demands judgment against the Defendants,
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 23 of 39 PageID: 42




jointly and severally,      for:

      A. Equitable relief

      B. Back pay;

      C. Front pay;

      D. Loss of benefits and wages;

      E. Compensatory damages;

      F. Punitive damages;

      G. Enhanced attorney's fees and costs as permitted by law;

      H. Civil penalties as prescribed by law;

                            COUNT ELEVEN
     (FAILURE TO OFFER REASONABLE ACCOMMODATION IN VIOLATION OF
                               N JLAD)

1.    The Plaintiff repeats and re-alleges each of the

      allegations set forth above as if fully set forth herein.

2.    Plaintiff was expecting to return to work at the time of

      his termination by Defendants.

3.    Upon information and belief, "light duty" work was

      available as a reasonable accommodation, which Plaintiff

      could have performed.

4.    Instead of being assigned "light duty" work, Plaintiff was

      terminated.

5.    As a result of the foregoing, Plaintiff has suffered and

      will continue in the future to suffer loss of income and

      benefits, consequential and incidental damages, and severe

      mental and emotional distress.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 24 of 39 PageID: 43




6.    Defendant's wrongful actions were willful and malicious

      and/or in reckless disregard of Plaintiff's rights and

      involved the willful participation of upper management.

WHEREFORE, Plaintiff demands judgment against the Defendants,
for:
     A. Equitable relief;

      B. Back pay;

      C. Front pay;

      D. Loss of benefits and wages;

      E. Compensatory damages;

      F. Punitive damages;

      G. Enhanced attorney's fees and costs as permitted by law;

      H. Civil penalties as prescribed by law;

      I. Interest; and,

      J. Such other relief as the Court may deem proper.



                                   FORMAN, CARDONSKY & TSINMAN, LLC

                                    /s/ Samuel Tsinman

                                   Samuel Tsinman, Esq.

     Dated: January 18, 2021



             DEMAND FOR DISCOVERY OF INSURANCE CARRIER

 Pursuant to R.4:10-2(b), demand is hereby made that Defendants

       disclose to Plaintiff's attorney, whether there are any

 insurance agreements or policies under which any person or firm

 carrying on an insurance business may be liable to satisfy part
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 25 of 39 PageID: 44




 or all of a judgment and provide Plaintiff's attorney with true

  copies of such insurance agreements or policies including, but

   not limited to, any and all declaration sheets.           This demand

  shall be deemed to include and cover not only primary coverage

  but also any and all excess catastrophe and umbrella policies.

                            NOTICE TO PRODUCE

PLEASE TAKE NOTICE that pursuant to Rule 4:18-1 requests you to

produce the following designated documents.

PLEASE TAKE FURTHER NOTICE that this is a continuing demand and

shall apply to all materials, which may come into your

possession or under your control up through and including the

time of trial.

                        REQUEST TO PRODUCE NO. 1

Identify and produce all documents concerning communications
between employees and/or agents of DR PEPPER SNAPPLE GROUP -
AVENEL   RDC;  DR  PEPPER/SEVEN-UP,  INC.FOR   MOTTS  LLP;  DR
PEPPER/SEVEN-UP,  INC.  concerning  the   allegations  in  the
Complaint.

                        REQUEST TO PRODUCE NO_ 2

Identify and produce all documents concerning verbal complaints,
written complaints, lawsuits, agency filings, and any other
complaints mad within the past ten (10) years regarding claim of
failure to pay overtime wages, a hostile work environment or
retaliation against DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR
PEPPER/SEVEN-UP, INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP, INC. its
employees or officers.

                       REQUEST TO PRODUCE NO. 3

Provide a copy of Plaintiff's personnel files, including but not
limited to her employment application, attendance and earnings
records, job performance evaluation, disciplinary records and
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 26 of 39 PageID: 45




documents relating to any matters alleged in the Complaint.

                        REQUEST TO PRODUCE NO. 4



Provide a copy of each and every time card and / or time sheet
of Plaintiff's.

                        REQUEST TO PRODUCE NO. 5

Identify   and  provide   copies  of   any  personnel policies,
handbooks, agreements, guidelines, and any other documents that
reflect, refer or relate to Defendants' wage policies and
procedures between 2010 and the present time.


                        REQUEST TO PRODUCE NO. 6

Identify  and   provide  copies of  any  documents  reflecting,
referring or relating to any policy in effect between 2010 and
the present time, prohibiting retaliation against an employee
for reporting misconduct and/or inappropriate and / or illegal
behavior in the workplace.

                        REQUEST TO PRODUCE NO. 7

Identify   and   provide    copies   of  any   documents   reflecting,
referring    or    relating    to   Defendant's    current    complaint
procedures    for    reporting    incidents   of   misconduct    and/or
inappropriate    behavior   and   / or    unlawful   behavior   in  the
workplace between 2010 and the present time.

                        REQUEST TO PRODUCE NO. 8

Produce  all   documents  that   refer,  relate  to   or  reflect
Defendants' efforts to prevent retaliation against Plaintiff.

                        REQUEST TO PRODUCE NO. 9

Produce all payroll documents, records,          and pay stubs     relating
to Plaintiff.

                       REQUEST TO PRODUCE NO. 10

Produce all documents concerning any investigation made by
Defendants in response to Plaintiff's complaints as identified
in the Complaint. Identify the author of each such document.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 27 of 39 PageID: 46




                       REQUEST TO PRODUCE NO. 11

Produce  all  documents  concerning  any  training  provided  by
Defendants to Plaintiff regarding Defendants' procedures for
reporting incidents of misconduct and/or inappropriate behavior
and / or unlawful behavior in the workplace between 2010 and the
present time.

                       REQUEST TO PRODUCE NO. 13

Identify and provide all documents reflecting, referring or
relating   to  steps    taken  by   Defendants   to  monitor   the
effectiveness  of   its   policy  and   procedures  for   posting,
distributing or communicating its anti-harassment policies.

                       REQUEST TO PRODUCE NO. 14

Identify the employees or individuals currently responsible for
training   supervisors  regarding  preventing  and/or  correcting
unfair   and/or  inappropriate  discriminatory  behavior  in  the
workplace.

                       REQUEST TO PRODUCE NO. 15

Identify  and  provide  copies of  all documents,  videotapes,
audiotapes, books and other materials currently used to train
managers and supervisors.

                       REQUEST TO PRODUCE NO. 16

Identify the employees or individuals currently responsible for
training non-supervisory employees.

                       REQUEST TO PRODUCE NO. 17

Identify  and  provide  copies of all  documents,  videotapes,
audiotapes, books and other materials currently used to train
non-supervisory employees.

                       REQUEST TO PRODUCE NO. 18

Identify  and  provide  copies   of all documents, reflecting,
referring or relating to any written or verbal complaint of
defendants failure to pay regular time or overtime made by
Plaintiff during his employment.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 28 of 39 PageID: 47




                       REQUEST TO PRODUCE NO. 19

Identify and provide copies of all documents, reflecting,
referring or relating to any time off requests made by Plaintiff
during the course of his employment with Defendants.

                       REQUEST TO PRODUCE NO. 20

Produce   any  communications,  including  emails   and  other
electronically stored information, from or to the following
employees concerning the allegations made by Plaintiffs in the
Complaint.

     AMAN SUKHRAM

                       REQUEST TO PRODUCE NO. 21

Identify and provide any and all documents which may or will be
used as an exhibit at trial or any evidentiary hearing in this
matter.

                       REQUEST TO PRODUCE NO. 22

Identify and provide any and all documents which have been
provided to any expert or lay witness who may or will be called
to testify on your behalf at a trial or any evidentiary hearing
in this matter.

                       REQUEST TO PRODUCE NO. 23

Identify and provide any and all documents received from any
person who may or will be called as an expert or lay witness at
trial or any evidentiary hearing.


                       REQUEST TO PRODUCE NO. 24

Any and all documents, reports, or other records which relate to
the matters alleged in the Complaint or the defenses asserted by
Defendants in their Answers, which have been obtained from any
party to this action or their agents, employers, representatives
or attorneys.

                       REQUEST TO PRODUCE NO. 25

All documents, memoranda, tapes, computer discs, notes or any
other form of information memorialized in any form whatsoever
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 29 of 39 PageID: 48




relating to the matters alleged in the Complaint, the defenses
asserted by Defendants in their Answers, whether or not you will
utilize such items at trial or any evidentiary hearing and
whether or not prepared by you.

                       REQUEST TO PRODUCE NO. 26

Produce all performance reviews of Plaintiff.

                       REQUEST TO PRODUCE NO. 27

Produce all copies of any and all checks paid to Plaintiff
throughout the duration of his employment with Defendant.

                       REQUEST TO PRODUCE NO. 28

Identify and provide copies of lists of hours owed and overtime
hours worked from January 1, 2018 to date.

                 DEMAND FOR ANSWERS TO INTERROGATORIES


PLEASE TAKE NOTICE that pursuant to Rule 4:17-1(b)(ii)(2),
PLAINTIFF hereby demands answers to the following
Interrogatories within sixty (60) days of the filing of
Defendants' Answer(s) to this Complaint.

PLEASE TAKE FURTHER NOTICE that this is a continuing demand and
shall apply to all materials, which may come into your
possession or under your control up through and including the
time of trial.

  1. State:
        (a)     the name;
        (b)     address;
        (c)     telephone number;
        (d)     and relationship to you of each person who
           prepared or assisted in the preparation of the
           responses to these interrogatories. (Do not identify
           anyone who simply typed or reproduced the responses.)




  2. State:
        (a)      your name;
        (b)      every name you have used in the past;
        (c)      the dates you used each name.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 30 of 39 PageID: 49




  3. State the date and place of your birth.




  4. State:
        (a)      your present residence address;
        (b)      your residence address for the last five years;
        (c)      the dates you lived at each address.




  5. Are you a corporation? If so, state:
        (a)      the name stated in the current articles of
            incorporation;
        (b)      all other names used by the corporation during
            the past ten years and the dates each was used;
        (c)      the date and place of incorporation;
        (d).     the address of the principal place of business;
        (,e)     whether you are qualified to do business in New
            Jersey?




  6. Are you a partnership? If so, state:
        (a)     the current partnership name;
        (b)     all other names used by the partnership during
           the past ten years and the dates each was used;
        (c)     whether you are a limited partnership and, if so,
           under the laws of what jurisdiction;
        (d)     the name and address of each general partner;
        (e)     the address of the principal place of business.




  7. Are you a joint venture? If so, state:
        (a)     the current joint venture name;
        (b)     all other names used by the joint venture during
           the past ten years and the dates each was used;
        (c)     the name and address of each joint venturer;
        (d)     the address of the principal place of business.




  8. Have you done business under a fictitious name during the
     past ten years? If so, for each fictitious name state:
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 31 of 39 PageID: 50




        (a)    the    name;
        (b)    the    dates each was used;
        (c)    the    state and county of each fictitious name
          filing;
        (d)    the    address of the principal place of business.




  9. At the time of the incident, was there in effect any policy
     of insurance through which you were or might be insured in
     any manner (for example, primary, pro- rata, or excess
     liability coverage or medical expense coverage) for the
     damages, claims, or actions that have arisen out of the
     incident? If so, for each policy state:
        (a)     the kind of coverage;
        (b)     the name and address of the insurance company;
        (c)     the name, address, and telephone number of each
           name insured;
        (d)     the policy number;
       (e)      the limits of coverage for each type of coverage
           contained in the policy;
       (f)      whether any reservation of rights or controversy
           or coverage dispute exists between you and the
          insurance company;
       (g)      the name, address, and telephone number of the
           custodian of the policy.




  10.     Are you self-insured under any statute for the
     damages, claims, or actions that have arisen out of the
     incident? If, so, specify the statute.




  11.      Have you or anyone acting on your behalf interviewed
     any individual concerning the incident? If so, for each
     individual state:
        (a)     the name, address, and telephone number of the
           individual interviewed;
       .(b)     the date of the interview;
        (c)     the name, address, and telephone number of the
           person who conducted the interview.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 32 of 39 PageID: 51




  12.      Have you or anyone acting on your behalf obtained a
     written or recorded statement from any individual
     concerning the incident? If so, for each statement state:
        (a)     the name, address, and telephone number of the
           individual from whom the statement was obtained;
        (b)     the name, address, and telephone number of the
           individual who obtained the statement;
       (c)      the date the statement was obtained;
       (d)      the name, address, and telephone number of each
           person who has the original statement or a copy.




  13.       Have you or anyone acting on your behalf conducted
     surveillance of any individual involved in the incident or
     any party to this action? If so, for each surveillance
     state:
       ' (a)     the name, address, and telephone number of the
            individual or party;
         (b)     the time, date and place of the surveillance;
         (c)     the name, address, and telephone number of the
            individual who conducted the surveillance.




  14.     Has a written report been prepared on the
    surveillance? If so, for each written report state:
       (a)     the title;
       (b)     the date;
       (c)     the name, address, and telephone number of the
          individual who prepared the report;
       (d)     the name, address, and telephone number of each
          person who has the original or a copy.




  15.     Name the natural person who has the best knowledge of
    the employment termination procedures of DR PEPPER SNAPPLE
    GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR MOTTS LLP;
    DR PEPPER/SEVEN-UP, INC. in effect at around the time of
     plaintiff's termination.




  16.     State the name of each natural person who directly
     supervised plaintiff at any time during plaintiff's
    employment with DR PEPPER SNAPPLE GROUP - AVENEL RDC; DR
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 33 of 39 PageID: 52




     PEPPER/SEVEN-UP, INC.FOR MOTTS LLP; DR PEPPER/SEVEN-UP,
     INC.




  17.     Describe in detail every positive comment communicated
     to plaintiff concerning plaintiff's work for DR PEPPER
    SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR
    MOTTS LLP; DR PEPPER/SEVEN-UP, INC.




  18.     Describe in detail every negative comment communicated
     to plaintiff concerning plaintiff's work for DR PEPPER
    SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR
    MOTTS LLP; DR PEPPER/SEVEN-UP, INC.




  19.     Describe in detail every performance review which
     plaintiff received while employed by any defendant,
     regardless of whether the performance review was reduced to
     writing.




  20.     Describe in detail every determination which any
     defendant made about plaintiff's job performance,
     regardless of whether the determination was communicated to
    anyone, irrespective of whether the determination was a
    formal one.




  21.     Describe in detail every discussion, prior to the
     plaintiff's termination, which any employee of DR PEPPER
    SNAPPLE GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR
    MOTTS LLP; DR PEPPER/SEVEN-UP, INC. had with plaintiff
       1
    concerning any dissatisfaction with the performance of
     plaintiff's duties as an employee of DR PEPPER SNAPPLE
    GROUP - AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR MOTTS LLP;
    DR PEPPER/SEVEN-UP, INC.




  22.     State the name of every natural person who has
     knowledge of any deficiencies in plaintiff's job
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 34 of 39 PageID: 53




     performance while employed by DR PEPPER SNAPPLE GROUP —
     AVENEL RDC; DR PEPPER/SEVEN-UP, INC.FOR MOTTS LLP; DR
     PEPPER/SEVEN-UP, INC..




  23.     State the name of every natural person who has
     knowledge of any fact stated in your responses to
     Interrogatories.




  24.    Describe in detail every position of employment
    offered to plaintiff by any defendant before plaintiff's
    termination.




  25.     Identify each individual you may call as a witness at
     trial.




  26.    With respect to each individual listed in
    interrogatory 25, describe in complete detail his/her
    anticipated or expected testimony at trial.




  27.     Identify each expert whom you have retained or may
     retain in this matter.




  28.      With respect to each individual listed in
      interrogatory 27, state in full detail his/her
      qualifications, training, experience, education and degree
    . obtained. As to each item listed in the answer to this
      interrogatory, set forth the dates and/or years of same, as
      well as the names and addresses of each institution
      attended.




  29.     With respect to each individual listed in
     interrogatory 27, state the subject matter on which such
     person is expected to testify.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 35 of 39 PageID: 54




  30.     With respect to each individual listed in
     interrogatory 27, state the substance of the facts and
     opinions to which the expert is expected to testify and the
    grounds for each opinion.




  31.     Identify all articles, treatises, or writings of any
     nature authored by each expert identified in interrogatory
     27 that refer or relate to the subject matter of this
     litigation.




  32.     Identify each and every document intended to be used
     at trial in this ligation




  33.      Provide your tax returns from 2010 through 2020.




  34.     Provide copies of any and all employee grievances
     beginning 2010 through 2020.




  35.     Provide a complete copy of plaintiff's employee
     record.




  36.      Provide copies of any writings, communications,
    emails, audio related to plaintiff's separation that led to
     this litigation.




  37.     Identify any and all employees who ever complained
     about issues with being paid an overtime wage.
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 36 of 39 PageID: 55




  38.     Identify any and all employees who ever complained
     about issues regarding retaliation.




  39.    Identify each and every lawsuit filed against NutraBio
    Labs, Inc. beginning 2010 through 2020.




  40.     Identify each and every claim of unlawful action, even
     if no suit was filed, by any employee beginning 2010
     through 2020.



  41.     Provide the names and addresses of all your employees
     between 2010 and 2020.

  42.     Identify any and all complaints made to the Department
     of Labor against you beginning 2010 through 2020.

  43.     Has any prospective employer contacted you about
     plaintiff in anticipation of hiring him? If so, state when,
    and what was told to that employer oral or in writing.

  44.     Have you or any other employee made any comment,
     statement, remark, about plaintiff after her termination.
     If so, state when, where and what was said.




                               JURY DEMAND

          PLEASE TAKE NOTICE that the Plaintiff hereby demands a

Trial by Jury as to all issues.


                       DESIGNATION OF TRIAL COUNSEL

     PURSUANT   to   Rule   4:25-4,   Samuel   Tsinman,   Esq.,   is   hereby

designated as trial counsel of the within matter.


                       C ERTIFICATION
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 37 of 39 PageID: 56




     Pursuant     to       the     requirements         of        Rule     4:5-1,          I   the

undersigned,     do    hereby      certify       to   the    best     of    my       knowledge,

information     and   belief,       that    except      as       hereinafter         indicated,

the subject matter of the controversy referred to in the within

pleading   is   not    the       subject    of    any      other     Causes          of    Action,

pending    in   any    other       Court,        or   of     a     pending       Arbitration

Proceeding,     nor   is    any     other    Cause      of       Action    or    Arbitration

Proceeding contemplated;

     1.    OTHER ACTIONS PENDING?                                  Yes               NO X

           A.    If YES - Parties to other Pending Actions.

           B.    In my opinion, the following parties should

                  be joined in the within pending Cause of Action.

     2.    OTHER ACTIONS CONTEMPLATED?                             YES               NO X

           A.    If YES - Parties contemplated to be joined, in

                  other Causes of Action.

           Plaintiff         will     be     filing          a     claim        in        Worker's

     Compensation Court.

     3.    ARBITRATION PROCEEDINGS PENDING?                        YES               NO X

           A.    If YES - Parties to Arbitration Proceedings.

           B.    In my opinion, the following parties should be

                  joined in the pending Arbitration Proceedings.

     4.    OTHER ARBITRATION PROCEEDINGS CONTEMPLATED?                               YES       NO




           A.    If YES - Parties contemplated to be joined to
Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 38 of 39 PageID: 57




                 Arbitration Proceedings.

     In the event that during the pendency of the within Cause

of Action, I shall become aware of any changes as to any facts

stated herein, I shall file an amended certification and serve a

copy thereof on all other parties (or their attorneys) who have

appeared in said Cause of Action.

                                   FORMAN, CARDONSKY & TSINMAN, LLC

                                 , BY:    /s/ Samuel Tsinman
                                              Samuel Tsinman


DATED: January 18, 2021
  Case 2:21-cv-13471-CCC-JSA Document 1-1 Filed 07/08/21 Page 39 of 39 PageID: 58




                        Civil Case Information Statement
 Case Details: UNION I Civil Part Docket# L-000180-21

Case Caption: ERAZO JOSE VS DR. PEPPER SNAPPLE                   Case Type: WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE
G ROUP- AVE                                                      PROTECTION ACT (CEPA)
Case Initiation Date: 01/18/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: SHMUEL TSINMAN                                    Jury Demand: YES - 6 JURORS
Firm Name: FORMAN CARDONSKY TSINMAN LLC                          Is this a professional malpractice case? NO
Address: 2353 ST. GEORGES AVE                                    Related cases pending: NO
RAH WAY NJ 07065                                                 If yes, list docket numbers:
Phone: 9083536500                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Erazo, Jose                           transaction or occurrence)? NO
Name of Defendant's Primary Insurance Company
                                                                 Are sexual abuse claims alleged by: Jose Erazo? NO
(if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? YES

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 01/18/2021                                                                                         /s/ SHMUEL TSINMAN
 Dated                                                                                                           Signed
